internal_revenue_service number release date index number ---------------------------------- -------------------------- ---------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-150160-06 date april -------------------------- ----------------------------------- in re ------------------------------------ -------------------------------- legend taxpayer parent dear------------ this is in reply to your letter dated date requesting a ruling regarding the federal_income_tax characterization of certain sulfur dioxide emission allowances granted to or acquired by taxpayer for use in its trade_or_business specifically taxpayer requests a ruling that the emission allowances it uses in its business are not supplies within the meaning of sec_1221 facts parent is primarily engaged through taxpayer a subsidiary in the generation and sale of electricity at wholesale and retail taxpayer owns sulfur dioxide emission allowances created under the air allowance program which is a part of the clean air act amendments of pub_l_no sec_401 et seq 104_stat_2584 u s c sec_7651 et seq the act the purpose of the act was to reduce acid rain through allocations of sulfur dioxide emissions to fossil fuel-powered combustion plr-150160-06 devices owned by electricity generating companies the air allowance program is administered by the environmental protection agency epa as provided under the act epa allocated sulfur dioxide emission allowances to fossil fuel-powered combustion devices which were operational on date and to some that became operational after date but before date the allocation is based in part on operating levels of each combustion device covered by the act in general each emission allowance permits a combustion device to emit one ton of emissions without penalty epa maintains a sulfur dioxide emission account for each covered fossil fuel-powered combustion device only those emission allowances recorded by epa in a combustion device’s emission account as of the emission account transfer deadline for a given year may be applied against the combustion device’s emissions during that year in general an emission allowance may be applied against emissions occurring in the year to which it has been allocated by epa transferred sold or exchanged or held for and applied against emissions occurring in a future year it may not however be applied against emissions occurring in a year prior to the year to which it has been allocated by epa for instance allowances cannot be used for compliance in under the act the owner or operator of a fossil fuel-powered combustion device must account to epa for the total of emissions from combustion devices during a calendar_year the owner or operator of a combustion device has until the emission allowance transfer deadline to acquire and record with epa emission allowances sufficient to equal emissions during that calendar_year the act prohibits the operation of any combustion device in a manner that causes the combustion device to exceed its emission limitation a combustion device’s emission limitation equals the number of emission allowances in the combustion device’s emission allowance account that may be applied against emissions of that combustion device during that calendar_year each measurement of emissions in excess of a device’s emission limitation is a separate violation of the act the owner or operator must pay a dollar_figure penalty to epa for each excess ton produced taxpayer buys and sells emission allowances periodically as needed with the intent to maintain a portfolio of emission allowances to satisfy the requirements of the act federal energy regulatory commission ferc accounting rules treat emission allowances separate from and in a different manner than supplies see c f_r pt plr-150160-06 taxpayer requests a ruling that taxpayer’s sulfur dioxide emission allowances are not items of the type that are excluded from the definition of a capital_asset in sec_1221 that is emission allowances are not supplies of a type regularly used or consumed by the taxpayer in the ordinary course of the taxpayer’s trade_or_business law and analysis sec_1221 provides that the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- supplies of a type regularly used or consumed by the taxpayer in the ordinary course of a trade_or_business of the taxpayer sec_41 provides that the term supplies means any tangible_property other than- i ii land or improvements to land and property of a character subject_to the allowance for depreciation sec_1_162-3 provides that taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made provided that the costs of such materials_and_supplies have not been deducted in determining the net_income or loss or taxable_income for any previous year if a taxpayer carries incidental materials or supplies on hand for which no record of consumption is kept or of which physical inventories at the beginning and end of the year are not taken it will be permissible for the taxpayer to include in his expenses and to deduct from gross_income the total cost of such supplies and materials as were purchased during the taxable_year for which the return is made provided the taxable_income is clearly reflected by this method sec_1_471-1 provides that in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor the inventory should include all finished or partly finished goods and in the case of raw materials_and_supplies only those which have been acquired for sale or which will physically become a part of merchandise intended for sale in which class fall containers such as kegs bottles and cases whether returnable or not if title thereto will pass to the purchaser of the product to be sold therein merchandise plr-150160-06 should be included in the inventory only if title thereto is vested in the taxpayer accordingly the seller should include in his inventory goods under contract for sale but not yet segregated and applied to the contract and goods out upon consignment but should exclude from inventory goods sold including containers title to which has passed to the purchaser a purchaser should include in inventory merchandise purchased including containers title to which has passed to him although such merchandise is in transit or for other reasons has not been reduced to physical possession but should not include goods ordered for future delivery transfer of title to which has not yet been effected but see sec_1_472-1 taxpayer argues that it would be inappropriate to treat the emission allowances at issue as supplies within the meaning of sec_1221 because they are not tangible_property as envisioned by the authorities cited above ferc accounting rules treat the emission allowances separate from and in a different manner than supplies sec_41 explicitly provides that supplies for purposes of determining a research_credit only includes certain tangible_property both sec_1_162-3 and sec_1_471-1 arguably refer to only tangible_property when describing supplies for the reasons set forth by taxpayer the emission allowances at issue are not supplies for purposes of sec_1221 conclusion taxpayer’s sulfur dioxide emission allowances are not items of the type that are excluded from the definition of capital_asset in sec_1221 that is the emission allowances are not supplies of a type regularly used or consumed by taxpayer in the ordinary course of its trade_or_business except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives plr-150160-06 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination cc _____________________ robert m casey senior technician reviewer branch office of associate chief_counsel income_tax accounting sincerely
